Title: To George Washington from Patrick Henry, 28 January 1778
From: Henry, Patrick
To: Washington, George



Sir
Wmsburgh [Va.] Jan. 28th 1778

By the second Clause of the Act of Assembly, which I have the Honor to inclose to your Excellency, a Bounty of Twenty Dollars is directed to be paid to the soldiers composing the Virginia Corps under your Command, reinlisted.
I beg the Favor of your Excellency to inform me of the most effectual Method of managing this Business, which I wish to conduct in the Manner most acceptable to you. With the highest Regard & Esteem, I have the Honor to be Sir your most obedient & very humble Servant

P. Henry

